DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 6/3/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 6/3/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s cancelled claim 1-12, and amended claims 13, which does not invoke the 112(f); therefore, Applicate states that the rejection should be withdrawn.

In regards to Argument 2, Applicant/s state/s Cheatle in view of Kiyohara does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed. Specifically, Applicant states that Cheatle first searches for identifying faces and then removes the faces before searching for the background. 

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments and amendment, see Remarks, filed 6/3/2022, with respect to the rejection(s) of claim(s) 13 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

In response to Argument 2, Applicant’s arguments, see Remarks, filed 6/3/2022, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheatle (U.S. Patent Pub. No. 2010/0329550, hereafter referred to as Cheatle) in view of Taine et al (U.S. Patent Pub. No. 2018/0152667, hereafter referred to as Taine) in view of Kiyohara et al (U.S. Patent Pub No. 2007/0126868, hereafter referred to as Kiyohara).

Furthermore, Cheatle teaches a digital image manipulation system for automatically cropping digital images, including a memory device configured to store at least one acquired digital image crop analysis segmentation subsystem configured to divide at least one image into a set of similarity colored regions.  Cheatle specifically teaches a fast-digital image auto crop optimization process.  A fast-digital image crop optimization process, illustrated in figure 1, uses a crop analysis segmentation process to process acquired digital images based on face detection and regions of color clustering of digital images, paragraph 16.  Cheatle specifically teaches segmenting regions of the image and determining the face region and background region.  Applicant has made amendments that Cheatle does not teach analyzing the first image without searching in order to recognize persons but only in order to identify a noise area, paragraph 16-paragraph 25.  However, the Examiner finds that the fast-digital image cropping system looks at salient regions that have the most attention, i.e., the face.  The first half of designating regions of interest faces fast digital autocropping.  The Applicant is arguing that Cheatle first teaches determining faces and then background.  Therefore, the Examiner has incorporated Taine, and made an obviousness rejection because it would have been obvious to one of ordinary skill in the art to modify Cheatle’s fast digital image auto with Taine preprocessing for identification for pixels.  Taine teaches technology for using face detection in the context of video conversations.  Taine teaches face detection may be used to center a camera shot by maintaining the face in the center of the screen.  Taine teaches that centering may be selectively used if the user looks off the screen.  Taine specifically teaches that an image is captured, and the partial frame's imaging system determines whether a pixel belongs to the face or background region.
	In order to transmit the delta frames, the delta frames may be optimized to represent component frames with pixels as discrete values.  This way the system automatically and quickly recognizes face regions compared to background regions and is automatically able to center face regions, paragraph 33-paragraph 40.  Taine teaches explicitly that face detection can be used to modify the background portion within each frame and change the background accordingly, paragraphs 33-40.  Therefore, the Examiner finds that Taine can be combined with Cheatle to read on the claim.  Last, the Examiner finds that Kiyohara can be combined with Cheatle and Taine.  Kiyohara teaches a monitoring camera system that detects different saliency in background and face regions in the image.  Kiyohara can be combined with Cheatle post-processing of after detecting faces by determining the face classification of the individual in the image.  Specifically, Kiyohara teaches that the processing unit can evaluate a male face, a female face, a child face, and the like can be detected of other characteristics such as age level, hairstyle, skin color, and head shape, paragraph 112-paragraph 118.  The Examiner finds that the face classification of Cheatle can include the post-processing of Kiyohara’s face classification in the image processing since both prior arts are analogous for face detection.  Furthermore, one of ordinary skill in the art would combine the references since when finding a suspicious person or when tracking a found suspicious person, it is necessary to restore a part of the image, which includes, for example, a face of the suspicious person to the high-definition image, paragraph 7.  Therefore, the Examiner has generated a new rejection with Cheatle, Taine, and Kiyohara below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 15-17, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.

With respect to Claim 15, the claim recites the following, each of which renders the claim indefinite:
	“the generation of additional 5 pixels calculated by processing further pixels present in the second image” on line 2-3 (unclear to what this refers, the Examiner does not understand the what is being added with the 5 pixels and after what processing)

With respect to Claim 21, the claim recites the following, each of which renders the claim indefinite:
	“from the nose area (PCR) to reduce 5 the rectangular second image” on line 2 (unclear to what this refers, the Examiner does not understand the what is being subtracted with the 5 and after what processing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-16, 18, 19, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheatle (U.S. Patent Pub. No. 2010/0329550, hereafter referred to as Cheatle) in view of Taine et al (U.S. Patent Pub. No. 2018/0152667, hereafter referred to as Taine) in view of Kiyohara et al (U.S. Patent Pub No. 2007/0126868, hereafter referred to as Kiyohara).

Regarding Claim 13, Cheatle teaches a digital image processing method, comprising carrying out in order the following steps:
receiving a first digital image (IM1) representing a counting zone (STR) of persons (paragraph 17, Cheatle teaches capturing a digital image), the first image defining a first horizontal dimension (N) and a first vertical dimension (M) (paragraph 17, Cheatle teaches capturing digital image and on of ordinary skilled in the art would recognize that digital image a first vertical dimension and horizontal dimension of pixels.);
-analyzing the first image (IM1) without searching in order to recognize persons, but only in order to identify a noise area (PCR) according to at least one of the following features of said noise area (the Examiner interprets that the noise area can be the background region of the image, paragraph 45, Cheatle teaches determining region in the fast-digital image autocropping optimization for determining different region colors of green, blue or yellow or brown for the background.): 
pixel light intensity, pixel color, presence of predefined patterns, the noise area being associated with scenarios incompatible with the presence of persons (paragraph 18, Cheatle teaches capturing image of the individuals and uses the color information to determine the individuals in the image.); 
Identifying said noise area (PCR) according to at least one of the following backgrounds: sky, vegetation, buildings, shown in the first image (IM1) by means of at least one of the following steps (the Examiner interprets that the claim only states “at least one of” therefore under broadest reasonable interpretation, the Examiner has to only find one element to meet the limitation, paragraph 45, Cheatle teaches the processing of determining clustering background such as representative colors of green, blue, and yellow or brown.):
-identifying the sky background (SK) according to the light intensity of the pixels of the first image (IM1) associated with the blue color (paragraph 45, Cheatle teaches capturing or determining color clusters of blue.),
-identifying the vegetation background according to the light intensity of pixels of the first image (IM1) associated with the green color (paragraph 45, Cheatle teaches capturing or determining color clusters of green.),
-cropping the noise area (PCR) from the first image (IM1) to obtain a second image (IM2) without the noise area, the noise area being a peripheral portion of the first image having said first horizontal dimension and having a second vertical dimension (M- DSK+SM) shorter than the first vertical dimension (the Examiner after reading the specification determines that if the image is cropped then the second image of the original image will be smaller than the first or original image, paragraph 20, Cheatle teaches cropping the image and providing a cropped image, Figure 1 item 170.).
Cheatle does not explicitly disclose carrying out a pre-processing phase the following steps: analyzing the first image (IM1) without searching in order to recognize persons, but only in order to identify a noise area (PCR) according to at least one of the following features of said noise area, and identifying the building background (BDG) according to patterns of architectural elements recognizable in said first image (IM1).
Taine is in the same field of art of facial recognition via image processing Further, Taine teaches carrying out a pre-processing phase comprising (paragraph 34, paragraph 35, Taine teaches analyzing the image by detecting the each pixel in the image for background or face region, therefore, the in the pre-processing step, Taine is not looking for face regions, but classifying the first if it is background or face, and then performs further face detection and classification afterwards.) the following steps:
-analyzing the first image (IM1) without searching in order to recognize persons, but only in order to identify a noise area (PCR) according to at least one of the following features of said noise area (the Examiner interprets that the noise area can be the background region of the image, paragraph 34, paragraph 35, Taine teaches analyzing the image by detecting the each pixel in the image for background or face region, therefore, the in the pre-processing step, Taine is not looking for face regions, but classifying the first if it is background or face, and then performs further face detection and classification afterwards.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cheatle by incorporating the pre-processing of the image to determine the different pixel types for background or face pixels in the entire image that is taught by Taine, to make the invention that captures digital images and then performing pre-processing of determining pixel is a background or face pixel in the fast autocropping and then perform facial analysis to remove the background; thus, one of ordinary skilled in the art would be motivated to combine the references since these emphasis techniques may also be employed to improve the quality of a video call, particularly in a limited resource environment (e.g., when the video call is taking place over a low-bandwidth connection) (paragraph 33, Taine).
Cheatle in view of Taine does not explicitly disclose identifying the building background (BDG) according to patterns of architectural elements recognizable in said first image (IM1). 
Kiyohara is in the same field of art of image processing. Further, Kiyohara teaches identifying the building background (BDG) according to patterns of architectural elements recognizable in said first image (IM1) (Figure 2, Kiyohara teaches determining face region of each face, and Figure illustrates building in the background that is not recognized is a face region, therefore, the building is considered to the background of the image.);
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cheatle in view of Taine by determining the background to a building or other structures that is taught by Kiyohara, to make the invention that captures a digital images determine the background and foreground, in which the background buildings are determine as background, then determines face region and then crops the face region; thus, one of ordinary skilled in the art would be motivated to combine the references since therefore, an object of the present invention to provide an image processing apparatus, an image processing system, and a recording medium for programs therefor, which can extracting a monitoring target such as a human face from a high-definition monitoring image obtained by a high-definition monitoring camera within a predetermined time without dropping frames, and can display the extracting monitoring target as a high-definition image, by considering the aforementioned conventional technical issues (paragraph 12, Kiyohara).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 14, Cheatle, Taine, and Kiyohara discloses the step of resizing the second image (IM2) without the noise area (PCR) to obtain a third image (IM3) having the first horizontal dimension (N) and the first vertical dimension (M) (the Examiner interprets that some of the background can be left since the claim does not state all the background is removed; paragraph 63-paragraph 67, paragraph 82-paragraph 84, Cheatle teaches performing autocropping of the image to generate different face images and removing the background.); wherein said step of processing is carried out on said rectangular third digital image (IM3) for recognizing at least one person shown in the third digital image (IM3) and for providing a count number (P) of said at least one person in said counting zone (STR) number (paragraph 116, paragraph 117, Kiyohara).

In regards to Claim 15, Cheatle, Taine, and Kiyohara discloses the step of obtaining the third image (IM3) according to the generation of additional 5 pixels calculated by processing further pixels present in the second image (IM2) (paragraph 54, paragraph 113, Cheatle teaches correcting the size therefore, more pixels are added or removed.).

In regards to Claim 16, Cheatle, Taine, and Kiyohara discloses the step of generating the additional pixels by performing a linear interpolation of said further pixels present in the second image (IM2) (paragraph 54, paragraph 113, Cheatle teaches correcting the size and position of the face image, which is used in interpolation of image data.).

In regards to Claim 18, Cheatle, Taine, and Kiyohara discloses the step of identifying the sky (SK) or the vegetation is identified as the area that has the widest area and/or has a higher pixel density compared to other areas of blue or green color, respectively, present in the first image (IMI) (the Examiner interprets that the claim states “at least one of” which means only one limitation has to be meet to read on the claims, paragraph 27, paragraph 45, Figure 3B, Cheatle teaches that the back of the images is removed and only the faces are determined.).

In regards to Claim 19, Cheatle, Taine, and Kiyohara discloses if a significant presence of the sky (SK) or vegetation in the first image (IM 1) is determined, removing from the first image (IM1) a noise area (PCR) containing such sky (SK) or vegetation, which extends over the entire horizontal dimension (N) of the first image and which has a vertical length equal to a value (DSK) established according the extension of the sky (SK) or of the vegetation (the Examiner interprets that the claim states “if” which means only one limitation has to be meet to read on the claims, paragraph 27, paragraph 45, Figure 3B, Cheatle teaches that the back of the images is removed and only the faces are determined by determining different color backgrounds.).

In regards to Claim 21, Cheatle, Taine, and Kiyohara discloses the step of subtracting a safety margin (SM) from the noise area (PCR) to reduce 5 the rectangular second image (IM2) to be cropped from the first image (IM1) (paragraph 63-paragraph 68, paragraph 82-paragraph 85, Cheatle cropping the image to make is smaller and remove background, therefore, 5 or more are reduced from the old image.).

	
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cheatle, Taine, and Kiyohara in view of Yagev et al (U.S. Patent Pub. No. 2016/0267326, hereafter referred to as Yagev).

Regarding Claim 20, Cheatle in view of Kiyohara teaches imaging processing for face detection.
Cheatle in view of Kiyohara does not explicitly disclose identifying the building background (BDG) by a horizontal line (TRH) which forms a lower limit for the definition of the noise area (PCR).  
Yagev is in the same field of art of medical imaging to determine building structures. Further, Yagev teaches identifying the building background (BDG) by a horizontal line (TRH) which forms a lower limit for the definition of the noise area (PCR) (paragraph 71-paragraph 74, Yagev teaches capturing different images and then performing imaging processing on building structures to determine to be backgrounds.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cheatle in view of Kiyohara by incorporating the horizontal lines of pixel analysis that is taught by Yagev, to make the invention that recognize the building as backgrounds that uses the horizontal line to determine the building as background; thus, one of ordinary skilled in the art would be motivated to combine the references since the acronym GIS is sometimes used for geographical information science or geospatial information studies to refer to the academic discipline or career of working with geographic information systems and is a large domain within the broader academic discipline of Geoinformatics (paragraph 40, Yagev).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664